Citation Nr: 1532614	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and anxiety reaction.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and rated the disability in combination with the Veteran's previously service-connected anxiety reaction with hypertension.  The RO assigned a 30 percent rating, effective December 8, 2004.  Then, in a June 2012 rating decision, the RO increased the disability rating from 30 percent to 50 percent, effective February 3, 2012.

In September 2013, the Board considered whether ratings higher than those assigned in the January 2008 and June 2012 rating decisions were warranted.  After the Board's denial, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand with the Court of Appeals for Veterans Claims (Court).  In that Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases in the September 2013 decision.  A March 2014 Order of the Court granted the motion and remanded the issue to the Board.

In its September 2013 decision, the Board also granted a separate 10 percent disability rating for service-connected hypertension, which was implemented in a December 2013 rating decision.  Additionally, the Board remanded the Veteran's claim for service connection for sleep apnea for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In compliance with the remand directive, the RO issued a supplemental statement of the case in February 2014.  However, the Veteran did not perfect his appeal of this issue.  Accordingly, it is not properly before the Board.

As a result of the Court's March 2014 Order granting the Joint Motion, in August 2014, the Board again considered whether ratings higher than those assigned in the January 2008 and June 2012 rating decisions were warranted, awarding a rating of 50 percent (but not higher) prior to February 3, 2012, but denying a rating in excess of 50 percent thereafter for the Veteran's PTSD and anxiety reaction.  The Board also took jurisdiction over the issue of entitlement to a total disability rating due to individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded such issue for additional development.  

In September 2014, the RO implemented the Board's decision by granting a rating of 50 percent for PTSD and anxiety reaction as of August 28, 2009.  In a January 2015 statement, the Veteran's attorney argued that, as the Veteran's claim had been pending since December 8, 2004, such was the proper effective date for the award of the 50 percent rating.  In February 2015, the Court issued an Order granting a Joint Motion for Partial Remand submitted by counsel for the Veteran and the Secretary of VA.  In such Joint Motion, the parties moved for vacatur with regard to the August 2014 Board decision only to the extent that it denied a rating in excess of 50 percent for PTSD.  The parties observed that, in such decision, the Board increased the Veteran's disability rating for PTSD from 30 to 50 percent and remanded the issue of entitlement to a TDIU, and stated that such aspects of the Board's decision were not contemplated in the instant Joint Motion and should remain undisturbed.  

Therefore, the only issue before the Board at this time is entitlement to a rating in excess of 50 percent for PTSD and anxiety reaction.  As will be discussed further herein, as the RO implemented the Board's award of a 50 percent rating for such disability with an incorrect effective date, the matter must be remanded in order for the RO to correct such error prior to the Board's consideration of the instant matter.  Additionally, with regard to the TDIU, the Board notes that the development ordered in the August 2014 remand has not yet been completed and it has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  

The Board observes that, after the agency of original jurisdiction (AOJ) last considered the Veteran's claim for an increased rating for his psychiatric disability in the February 2014 supplemental statement of the case, two February 2015 VA examination reports and an April 2015 private vocational assessment were associated with the record.  The Board may properly consider the April 2015 private vocational assessment because the Veteran submitted a waiver of AOJ consideration with such evidence.  38 C.F.R. § 20.1304(c) (2014).  Furthermore, as the Board is remanding the issue, the AOJ will have an opportunity to consider the February 2015 VA examination reports in the readjudication of the matter.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with his claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 decision, the Board found that the Veteran's claim for increased ratings for his PTSD and anxiety reaction stemmed from a January 2008 rating decision that granted service connection for PTSD and rated the disability in combination with his previously service-connected anxiety reaction with hypertension.  In this regard, the RO assigned a 30 percent rating, effective December 8, 2004, the date VA received the Veteran's initial claim for service connection for PTSD.  In the August 2014 decision, the Board evaluated the evidence relevant to the Veteran's psychiatric disability from December 2004 to the present and found that, for the period prior to February 3, 2012 (the date a 50 percent rating was then in effect), the criteria for a 50 percent rating was warranted.  However, in implementing the Board's award in the September 2014 rating decision, the AOJ erroneously awarded the 50 percent rating as of August 28, 2009.  Therefore, prior to the Board's consideration of whether the Veteran's PTSD and anxiety reaction warrants a rating in excess of 50 percent for the entire appeal period, the AOJ must properly implement the Board's award as of December 8, 2004.

Thereafter, the AOJ should readjudicate the issue on appeal based on the entirety of the evidence, to include the additional evidence associated with the record since the issuance of the February 2014 supplemental statement of the case, which specifically includes the February 2015 VA examination reports.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's August 2014 decision that awarded a 50 percent rating for PTSD and anxiety reaction as of December 8, 2004.

2.  After completing the above, and any other development deemed necessary for the adjudication of the issue of entitlement to a rating in excess of 50 percent for PTSD and anxiety reaction, the AOJ should readjudicate the claim based on the entirety of the evidence, to include the additional evidence associated with the record since the issuance of the February 2014 supplemental statement of the case, which specifically includes the February 2015 VA examination reports.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

